Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO APPLICANT’S AMENDMENT



1. Applicants amendment filed on 04/18/22 is acknowledged. 


2. Claims 1-14, 16-26  are pending. 


3. Claims   1-6 and 16-26 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 7-14 read on a method of suppressing a Th1 type immune response in a subject comprising administering to a subject a population of Treg which have been engineered to express T bet are under consideration in the instant application.



4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








5. Claim(s) 7-14 stand  rejected under 35 U.S.C. 102 (a (1) (2)  as obvious over US Patent Application 20210263012, or US Patent Application 20170007698 for the same reasons set forth in the previous Office Action, mailed on 01/18/22.

Applicant’s arguments filed on 04/18/22 have been fully considered but have not been found convincing.

Applicant asserts that : (i) all prior art references directed to the use of  Treg to increase the Th1 immune response, while the instant claims are directed to the method for suppressing or decreasing  a Th1 immune response.(ii) none of the prior art references teach an engineered Treg that are transfected with nucleid acid or amino acid.

The Examiner disagrees with Applicant’s interpretation of the prior art teaching. In particular, nowhere US Patent Application’012 teaches the use of Treg to increase Th1 type immune response. US Patent Application’012 actually  teaches the use of Treg as suppressive T cells to dampen excessive immune response during uncontrol tumor growth and further that Treg expressing Tbet are known to suppress Th1 responses ( emphases added, see paragraphs 0005 and 0133 and 0613 in particular). 

Moreover, as is evidence from US Patent Application 20170007698 and  Cao et al ( Cell Research, 2007, v.17, pages 627-637)   it was well  know  to one skill in the art that said anti-tumor activity of Treg  requires suppressing Th1 immune response. 


As has been stated previously, US Patent Application’012 teaches a method of modulating an immune response in the subject comprising administering to the subject a population of Treg expressing Tbet ( see entire document, paragraphs 0133, 0138, 0604, 0613)

US Patent Application’698 teaches a method of treating the subject comprising administering to the subject a population of Treg expressing Tbet ( see entire document, paragraphs 0020, 0124 in particular)

It is noted that US Patent Application’012 or  US Patent Application’698 does not explicitly teaches engineered Treg that are transfected with nucleic acid or amino acid encoding Tbet. 

However, as is evidence from US Patent Application 20170274095,  it would be obvious and within the skill of the art before the effective filing date of the claimed invention to make an engineered Treg that are transfected with nucleic acid encoding polypeptide of interest .( see entire document, paragraphs 0008, 0018, 0095 ). Moreover, the instant Specification explicitly teaches that “  those skill in the art are aware of a wide variety of technology available for engineering of cell” ( see the instant specification pages 33-34 in particular). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.



    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).


Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary. 
 
6. No claims is allowed.

7. THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644